Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	For the purpose of evaluating the claims against the prior art, Applicant is advised that a membrane comprised of a bundle of tubes/hollow fibers is equated with the “oxygen removal unit” as there are no other structural attributes expressly attached.  Further, the phrase “for a fuel supply system” is merely an expression of intended use and, therefore, the membrane need only be capable of being used in this capacity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalthod, U.S. Patent Application Publication No. 2003/0024881 in view of Henis et al., U.S. Patent # 4,230,463 and/or Chung et al., U.S. Patent # 6,015,516.
	Kalthod teaches a composite membrane comprising a porous support layer (hollow fiber porous support according to [0039] and a selective layer that allows passage of a gaseous substance while being impermeable to another substance.  The selective layer is a vinyl acetate homo- or copolymer and relevant to the requirements of claim 6, co-monomers contributing to the makeup of a copolymer may include tetrafluoroethylene, hexafluoropropylene, or vinylidene fluoride [0017].  Polymer materials from which the hollow fibers may be derived include those outlined in [0027].  Paragraph [0043] states that, after applying to the porous fiber support a colloidal dispersion of the selective vinyl acetate (co)polymer and drying, there is subsequently applied a repair coating comprising a hydrocarbon solution of a “silicone” per the teachings of Henis, but more particularly a heat curable silicone rubber marketed as Sylgard.  See [0043,0053].  
Henis repeatedly mentions Sylgard 184 in the examples and Meisner et al., U.S. Patent # 5,061,849 confirms in column 7, lines 1-6 that this is platinum-catalyzed rubber comprising a polysiloxane-based crosslinker.  Several immersion techniques are summarized in column 51, line 60 through column 52, line 18 but the reference does not specifically teach residence time/temperature in a bath of the Sylgard 184 solution, Chung et al., also directed to selective membrane production, teaches the utilization of Sylgard 184 to seal defects (column 5, lines 18-21) in hollow fiber modules suggesting a period of five minutes.  That a temperature range is not revealed in this passage is suggestive that coating takes place at ambient temperature.
	Concerning claims 7 and 12, paragraph [0046] simply defines the selective coating layer as “thin” but not so thin that that it collapses under the pressure difference across the membrane.  One of ordinary skill is capable of determining a desirable thickness based on this criteria while ensuring that it represents a barrier to the substance that is not intended to penetrate the coated fiber modules.
	Concerning claim 5, the prior art is not forthcoming as to the concentration of the base siloxane polymer of the repair solution nor does the attached technical data sheet for Sylgard 184 provide this information.  Instead, it discloses the viscosity of the product before- and after being combined with the crosslinker solution.  (It should be emphasized here that the prior art does not confine the silicone repair solution to Sylgard 184.  Rather the commercial product is offered as one embodiment.)  The Examiner submits, however, that one of ordinary skill is cognizant of the effect of polymers on the viscosity of coating solutions containing the same and will, therefore, formulate coating solutions that offer a balance between coatability and consistency so that layers of a suitable thickness may be realized while not making its uniform application difficult due to high viscosity.
	As for the cure temperature set forth in claim 9, [0065] reports a cure temperature of 50° C.  (An attached product data sheet for Sylgard 184 indicates that temperature ranges as low as 25° C and as high as 150° C may be used and the skilled artisan would choose conditions in consideration of what temperatures will promote the fastest cure while not being too much of an energy draw and/or damage the membrane.)
	Regarding claim 10 and the claims dependent therefrom, it is appreciated that the composite membranes disclosed by Kalthod are evaluated for their efficacy of removing water vapor from air but [0004] contemplates various separations for which the membranes might be employed.  Both mixtures comprising oxygen and mixtures comprising fuel/compressed natural gas are mentioned and it is, thus, the position of the Examiner that it would at least be obvious to try using the membranes of the prior art in fuel systems where it is desirable to remove dissolved oxygen.

	Miller et al., U.S. Patent Application Publication No. 2016/0214067 is directed to a membrane comprising novel hollow fibers made up of uncrosslinked polyimide.  The fibers may contain defects that are sealed with a crosslinkable polydimethylsiloxane [0081].  This disclosure also constitutes a foundation for rejection of at least some of the claimed subject matter but, to the extent that it renders unpatentable no more than what is already rejected over the teachings of Kalthod and others, no formal explanation of its applicability will be offered at the present time in the name of brevity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 16, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765